Citation Nr: 0430854	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  96-23 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that denied the veteran's claim of entitlement 
to service connection for a cervical spine condition.  
Jurisdiction was later transferred to St. Petersburg, 
Florida, due to the veteran's change of address.  A hearing 
was held by the RO in August 1996.


FINDINGS OF FACT

The  cervical spine disorder, firsy manifested many years 
after service, is not of service origin or related to any 
incident in service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by active service, nor may arthritis of the cervical spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a May 1996 statement of 
the case, several Supplemental Statements of the Case, dated 
August 1996 and June 2004, VCAA letters dated July 2001 and 
January 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  He was also 
informed of what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record discloses that VA has met its duty to assist in 
obtaining and relevant evidence available to substantiate his 
claim.  All available records identified have been obtained 
and associated with the claims folder.  A VA compensation 
examination has also been conducted.

The Board notes that the VCAA letter was mailed to the 
appellant subsequent to the appealed rating decision in 
violation of the VCAA and the VA has not specifically 
informed the veteran to provide any evidence in the 
claimant's possession that pertains to the claim as required 
by 38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the appellant has not been prejudiced by this 
defect.  In this regard, the Board notes the appellant was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to the case and ample 
opportunity to submit and/or identify such evidence.  
Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual background

The veteran's service medical records are completely negative 
for complaints of or treatment for any injury or disease of 
the cervical spine.  The veteran service medical records show 
that the veteran was seen in service because of compression 
of the brachial plexus due to displacement, which the veteran 
reported was sustained in a fall on his left side and 
shoulder.  He was hospitalized in March 1954 for pain in the 
left arm, shoulder and anterior chest.  During this 
hospitalization an orthopedic consultation was conducted.  
The veteran reported pain in his left arm and shoulder since 
August 1952.  There was no history of injury to the left 
shoulder in the prior two years.  There was no history of any 
back injury.  There was a history of lymph node biopsy in 
April 1953.  X-rays of the cervical spine showed no 
abnormality.  The diagnosis was scalenus anticus syndrome.   
The examiner stated that there was no other orthopedic 
abnormality.  The veteran underwent a scalenotomy of the left 
scalenus anticus muscle and a biopsy of the cervical node.  
He was discharged from the hospital in May 1954 with a 
diagnosis of compression of the brachial plexus due to 
displacement.  The January 1956 separation examination 
clinically evaluated the spine as normal.  

AVA orthopedic examination was conducted in October 1956.  
The veteran's history in service was noted, undergoing a 
scalenotomy on the left side, and a scalenus anticus muscle 
in March 1954.  He complained of numbness of the left arm.  
The examination showed a well-healed, clean, firm, and 
nontender, nondepressed, and nonadherent scar 3 inches in 
extent from cervical biopsy located on the left lateral lower 
midportion of the neck.  Somewhat anteriorly on the left side 
of the lower neck was a diagonal 2.5 inch scar from an 
operation on the scalenus anticus muscle which extended from 
its lowest portion just lateral to the junction of the 
clavicle and the sternum, slightly upward posteriorly.    

An October 1956 VA neuropsychiatric examination.  At that 
time the veteran reported that the only treatment he had was 
in June 1956 when he went to the shop doctor because he hurt 
his back. 

A VA examination was conducted in January 1976.  At that time 
the veteran complained of numbness in his shoulders and left 
arm.  The diagnosis was postoperative scar, left side of the 
neck, the residuals of a scalenotomy in March 1954.

In January 1977 the veteran underwent a transaxillary 
resection of the left first rib at a VA facility.  The 
diagnosis was thoracic outlet syndrome affecting the right 
median nerve and both ulnar nerves.

The veteran's outpatient treatment reports dated November 
1975 to May 1996, show continued treatment for the veteran's 
service-connected thoracic outlet syndrome, including pain in 
the neck and shoulder area due to thoracic outlet syndrome, 
as well as other disabilities not at issue in the present 
case.  The veteran's records from this time also show 
treatment for cervical degenerative joint disease.

In January 1976, the veteran reported complaints of pain in 
his neck and shoulder, and was noted to have calcium deposits 
at the C5/C6 level.

In February 1976, the veteran was seen with pain in his back 
that he reported as spasmodic and as having occurred over the 
past three years.  The veteran was diagnosed at that time 
with arthritis.

In July 1976, the veteran was seen with pain in the back of 
his neck down his back.  The veteran was noted to be anxious 
upon examination.  The veteran's diagnosis at that time is 
unclear.

In October 1976 the veteran reported a history of cervical 
polyp syndrome treated with scalenotomy.  The veteran was 
diagnosed at that time with cervical outlet syndrome and was 
provided a cervical collar.  A November 1976 VA outpatient 
treatment record indicates that the veteran reported pain in 
the posterior cervical spine.  He noted that a cervical 
outlet syndrome had been treated by scalenotomy.  The veteran 
was diagnosed with AC osteoarthritis and residuals of 
cervical outlet syndrome.  The veteran was again seen in 
December 1976, with continued pain, and the same diagnosis.

A VA examination was conducted in January 1979.  At that time 
the veteran reported that in 1953 he fell off a truck and 
injured his left shoulder.  Since that time he had been 
diagnosed with thoracic outlet syndrome involving the left 
upper extremity.  Following the examination, the examiner 
indicated that the veteran had a cervical radiculopathy 
primarily involving the left C7/C8 nerve roots.  The examiner 
stated that the veteran was disabled because of recurrent 
pain and weakness of the left upper extremity which was not 
to the point of complete uselessness, but which did prevent 
the veteran from driving a large truck.  The examiner 
indicated that although at this time the veteran had been 
carried with the diagnosis of thoracic outlet syndrome, he 
felt that the veteran still had significant difficulty, but 
the etiology might well have been cervical radiculopathy, 
sustained at the time of this fall in the service.  

The examiner indicated that, in this case, he saw no evidence 
for further thoracic outlet evaluation of the veteran as he 
already had cervical rib resection without improvement.  The 
examiner indicated that myelography might possibly help the 
veteran to document possible cervical problems.  The examiner 
noted that X-rays of the veteran's cervical spine taken at 
that time suggested a congenital anomaly at C5/C6.

In the report of VA outpatient treatment dated October 1979 
the veteran reported that he had been having pain and 
numbness behind his neck and left arm since 1952, which had 
been getting worse.

In the report of an October 1982 VA examination, the veteran 
noted a prior history in service of slipping and falling, 
injuring himself, specifically his leg and his neck.  He 
noted that he subsequently developed some numbness involving 
the upper extremities along the medial sides of the arms.  He 
was noted to have a 3 cm scar in the lateral aspect of the 
left neck as well as an oblique 8 cm scar in the anterior 
lateral aspect of the neck.  He had some limitation of 
abduction of the left arm due to some pain in the shoulder.  
There were no supraclavicular bruits.  He had some muscle 
atrophy in the ventral forearm muscles.  There was a moderate 
degree of fasciculations noted on percussion of the left 
thenar muscles.  He had weakness of the small hand muscles.  
Sensory examination revealed impaired perception of pinprick 
and light touch sensation of the left hand especially the 
ventral aspect as well as in areas below C7 neural myotomes.  
The examiner indicated that whether the veteran's 
symptomatology was in relation to his cervical radiculopathy 
or brachial plexus involvement could not be determined on 
clinical examination alone.  Nevertheless the examiner 
indicated that the veteran appeared to have a marked 
disability with the use of his left upper extremity and 
specifically his hand.  

Private medical records received in October 1982 shows that 
the veteran was being seen every 4 to 6 months for several 
complaints, including cervical spasm. 

Report of an August 1993 VA examination indicates that the 
veteran at that time was diagnosed with thoracic outlet 
syndrome with ulnar neuropathy by history and on clinical 
exam, as well as mild peripheral neuropathy of the lower 
extremities likely secondary to heavy alcohol use in the 
past, and muscle contraction/migraine headaches.  

A VA operation report dated March 1993 indicated that the 
veteran received an anterior transposition of the left ulnar 
nerve due to left ulnar nerve compression.
The report of X-rays of the veteran's cervical spine taken in 
December 1994 show moderate degenerative changes involving 
the lower cervical spine with bilateral neural encroachment.

An outpatient treatment record dated June 1995 indicates that 
MRI testing of the veteran was remarkable for an abnormality 
at the C5/C6 level where there was bulging and ridging, and 
an ossified central herniated nucleus pulposus.  There was 
also a compression fracture noted involving the inferior 
plate at C5.  There were anterior and post osteophytes.  The 
examiner indicated that these findings resulted in compromise 
of the spinal canal.  Diagnosis was cervical degenerative 
disc and bone disease, cervical radiculopathy, status post 
compression fracture of C5 and moderate cervical spinal 
canal, left lateral recess and neural foramen compression 
secondary to described conditions.  The examiner indicated 
that in his opinion the findings were causally and timely 
related to the veteran's reported 1953 neck injury.

An August 1995 outpatient treatment record indicates that the 
veteran's cervical spine was found to be abnormal on MRI.  It 
was noted that the veteran's employment was compromised 
secondary to degenerative disc disease and limitations.  The 
veteran was noted to be having a neurosurgical evaluation in 
the future, however the veteran indicated that he did not 
want surgical intervention at that time.

A September 1995 outpatient treatment record noted that the 
veteran was diagnosed with cervical degenerative joint 
disease and degenerative disc disease of the cervical spine, 
with radiculopathy.  The veteran at that time continued to 
complain of neck discomfort and pain in the left arm with 
numbness.

The veteran received a hearing at regional office in August 
1996.  At that time the veteran reported that after a fall in 
service, he experienced numbness in both arms and the back of 
his neck.  The veteran noted the surgery that he had in 
service.  The veteran reported that presently he felt pain 
going up the back of his neck into the left arm and part of 
the right arm.  

The veteran received a VA examination June 2003.  The 
examiner indicated that the claims folder was reviewed 
extensively.  The veteran reported that while in the service 
he fell and twisted his left ankle, falling on his left 
shoulder.  The veteran reported that at that time he 
experienced bilateral upper extremity numbness, and neck pain 
and headaches associated with his fall.  The veteran reported 
that because of these complaints he underwent two neck 
surgeries in 1953 and 1954, which the examiner noted were not 
cervical spine surgeries, but sounded more like surgeries for 
thoracic outlet syndrome, probably including scalenectomy.  
The veteran was also known to have undergone a first rib 
resection.

The examiner indicated that the veteran complained of neck 
pain which he said was all the time and was described as a 
sharp pain which begins at the bottom of the cervical spine 
and extends up into the occiput of his head and manifests 
itself as a headache in this region.  The veteran stated that 
the pain has grown worse over the last seven to eight years 
and that it is an 8/10 to 9/10 all the time.  Accordingly, 
the veteran does not describe flare-ups, as he indicates the 
pain is that all the time.  He did indicate that the pain was 
precipitated by lifting things.  He describes associated 
cracking in his neck with the pain.  He did not use a cane, 
crutches, or walker.  He had used a back or neck brace in the 
past but stated that it did not help.  He does not have a 
problem walking distances.  The veteran noted that his 
problem now prevented him from playing golf.

Upon examination, the veteran was noted to be pleasant and 
did not seem like he had any intent to deceive and was 
forthcoming.  However it was noted that the veteran had 
questions regarding the nature and severity of his pain and 
seemed somewhat goal oriented.  In other words the examiner 
indicated that as to every question he asked the veteran 
about the nature of his pain, such question was answered with 
a positive response, a response stating that he indeed had 
pain all the time in whatever region of the body that the 
examiner was asking about.  Upon range of motion testing of 
the spine, forward flexion was 30° which is considered 
normal.  Backward extension was 20°, for which 30° is 
considered normal.  Lateral flexion was 20°, for which 40° is 
considered normal.  There was pain on the left side of his 
neck with lateral flexion to the right.  Lateral rotation was 
45° each direction, which the examiner considered normal for 
the veteran.  Visual inspection of the cervical spine 
revealed no obvious deformity nor muscle spasm or pathology.  
There were two scars noted on the left side of the neck.  The 
veteran was noted to have tender paraspinal musculature to 
palpation throughout the cervical spine when this was tested.  
Bulk and tone of all the veteran's other muscles were 
symmetric and within normal limits.  Strength in his 
deltoids, biceps, triceps, wrist extensors, and intrinsic 
hand muscles was 5/5 on both sides.  There was some left grip 
weakness on the order on the order of 4-/5.  The veteran was 
diffusely hyporeflexic in the upper extremity.  Sensory 
testing curiously revealed a decreased sensation to pinprick 
and light touch throughout the entire left side of his body, 
including the left upper extremity, the left side of the 
trunk, and the left lower extremity.  The examiner indicated 
that this would not go along with cervical spine pathology to 
include cervical radiculopathy or cervical myelopathy.  The 
examiner indicated the veteran had negative Hoffman's sign 
bilaterally.  CAT scan of the cervical spine revealed loss of 
its normal cervical lordosis, as well as multilevel 
spondylosis.  The examiner indicated that in addition, 
testing revealed the left C5/C6 foramen was narrow in the 
right C6/C7 foramen was also narrow.  

The examiner indicated that these degenerative changes are 
not surprising for a person of the veteran's age.  The 
examiner indicated that, in his opinion, the veteran 
currently suffered from cervical spondylosis.  The examiner 
indicated that these degenerative changes did not appear to 
be likely related to the injury the veteran described in the 
1950s, and were more likely simply degenerative changes 
associated with normal aging.  The examiner indicated that, 
in other words, he believed that it was not as least as 
likely as not that the veteran's  cervical spondylosis was 
related to the injury the veteran had while in the service.  
He also did not think that it was likely that the veteran's 
current cervical disability was caused or aggravated by any 
of the veteran service-connected disabilities.  In this 
regard, the examiner noted that to his knowledge, cervical 
spine degeneration was not caused or aggravated by paralysis 
of the ulnar nerve, nor duodenal ulcer, nor foot injury.  The 
examiner indicated that the veteran did seem somewhat 
disabled by his cervical spondylosis, and reported 8/10 to 
9/10 pain all the time.  However, the examiner noted the 
veteran did not seem to be in this level of distress when 
examined.  Nevertheless, based on range of motion testing the 
examiner indicated that the veteran did demonstrate limited 
range of motion, as well as some fatigability, and painful 
motion in his cervical spine.  The examiner indicated the 
veteran's baseline range of motion did appear to be limited 
to about 50% of normal.  

Service connection is in effect for thoracic outlet syndrome 
involving the left ulnar nerve, rated as 30 percent 
disabling.

Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury which was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
However, as a layperson the veteran is not competent to give 
a medical opinion on actual diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The service medical records reflect no definitive injury or 
diagnosis involving the cervical spine.  The orthopedic 
evaluation conducted during his hospitalization beginning in 
March 1954 showed no abnormality of the cervical spine.  
Additionally, the separation examination showed no pertinent 
abnormality.  The first post service clinical evidence of 
record concerning a disability involving the cervical spine 
was in the 1970s, many years after service.

A VA physician in October 1979 raised the possibility that 
etiology of the veteran's complaints might have been cervical 
radiculopathy, sustained at the time of his fall (from a 
truck) in the service.  However, a definitive opinion was not 
made at that time.  

Further, the Board notes both this opinion, and an opinion 
contained in the June 1995 VA outpatient report, which notes 
that the findings in regards to a cervical spine disability 
are causally and timely related to the reported 1953 neck 
injury, are clearly based on a history as reported by the 
veteran, which included a reported injury to the veteran's 
neck in service.  The Board again notes that the veteran's 
service medical records indicate no such injury to the 
veteran's cervical spine in service.  Rather, the Board finds 
more probative the opinion of a VA examination from June 
2003, who indicated that he relied on his review of the 
veteran's claims file in offering his opinion, and who found 
that the degenerative changes the veteran had of his cervical 
spine did not appear to be likely related to the injury the 
veteran described in the 1950s, and were more likely simply 
degenerative changes associated with normal aging.  In 
addition, the Board finds probative the fact that the veteran 
does not appear to have been diagnosed with any cervical 
spine disability any earlier than 1975, many years after the 
veteran's seperation from service.  

Therefore, considering that there is no indication that the 
veteran sustained an injury to his cervical spine in service, 
no indication that he was diagnosed with any cervical spine 
disorder until many years after service, considering the 
opinion from a VA medical examiner from June 2003, and 
considering all relevant evidence of record, the Board finds 
that the preponderance of the evidence submitted indicates 
that the veteran's cervical spine disability is not related 
to service.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and it must 
be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



